       Case 1:17-cv-00180-BAM Document 36 Filed 03/25/21 Page 1 of 1


 1

 2

 3

 4

 5

 6                                   UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9   GLORIA PAREDES RUIZ,                              Case No. 1:17-cv-00180-BAM
10                      Plaintiff,                     ORDER REMANDING ACTION FOR
                                                       FURTHER PROCEEDINGS
11          v.
12   ANDREW M. SAUL, Commissioner of
     Social Security,
13
                        Defendant.
14

15

16          On January 26, 2021, the United States Court of Appeals for the Ninth Circuit reversed

17   the district court’s judgment and remanded this matter with instructions that the district court

18   remand the case to the Commissioner for further administrative proceedings. (Doc. 34). The

19   judgment of the United States Court of Appeals for the Ninth Circuit took effect on March 22,

20   2021. (Doc. 35).

21          Pursuant to the judgment of the Ninth Circuit Court of Appeals, this action is

22   REMANDED to the Commissioner for further proceedings consistent with the disposition of the

23   Ninth Circuit Court of Appeals. The Clerk of Court is DIRECTED to close this action.
     IT IS SO ORDERED.
24

25      Dated:     March 24, 2021                              /s/ Barbara   A. McAuliffe               _
                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                      1
